PER CURIAM.
Except as specifically enumerated herein, we affirm the final judgment of dissolution of marriage which is the subject matter of this appeal.
It is conceded by appellee that creating a charge against appellant’s estate for alimony and child support payments is erroneous and we strike those provisions.
We cannot tell from this record whether the pension plan, which resulted in the trial court’s attempt to utilize a qualified domestic relations order, permitted payments as required by the order. We therefore reverse and remand for further consideration of this issue which will require an eviden-tiary hearing. We suggest that the burden *307should be placed upon appellant to show that potential benefits do not qualify, as argued in his brief on appeal.
Finally, the award of exclusive use and occupancy of the marital home to appellee until the youngest child attains the age of twenty-one is erroneous. In light of the argument that something else was intended, we reverse this provision for reconsideration upon remand.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and GUNTHER, J., concur.
LETTS, J., concurs in part and dissents in part with opinion.